Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about January 7, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute attempted sodomy in the first degree and sexual abuse in the first degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in permitting the 10-year-old victim to give sworn testimony, since her voir dire responses established that she was sufficiently intelligent, and that she understood the difference between truth and falsity along with the consequences of giving false testimony (see People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]; People v Shavers, 205 AD2d 395 [1994], lv denied 84 NY2d 939 [1994]; People v Mercado, 157 AD2d 457 [1990], lv denied 75 NY2d 922 [1990]).
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. Concur— Nardelli, J.P., Mazzarelli, Andrias, Saxe and Williams, JJ.